Citation Nr: 0001869	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
July 1990.  

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim of entitlement to 
service connection for a mental disorder.  A notice of 
disagreement with this determination was received in January 
1995.  The statement of the case was issued in May 1995.  The 
substantive appeal was received in June 1995.  

In December 12, 1996, the veteran appeared at the RO and 
offered testimony at a hearing before a member of the Board.  
However, the Board member who conducted the hearing is no 
longer employed by the Board.  In a December 1999 letter, the 
veteran was notified that he had the right to another 
personal hearing because the Board member who had conducted 
the prior hearing was no longer available to participate in 
the Board's impending decision.  However, the record shows 
that a response was not received from the veteran.  
Therefore, the case has been assigned to the undersigned 
member of the Board who will be responsible for its ultimate 
disposition. 


FINDING OF FACT

There is competent evidence that the veteran has been 
diagnosed with bipolar disorder which became manifest during 
or prior to the veteran's active period of service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a mental 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

A review of the available service medical records reveals 
that the veteran was seen at the mental health clinic in 
December 1986, and again in 1988 for anxiety and stress.  In 
1989, it was particularly noted that he was participating in 
ongoing family therapy.  Therefore, there is evidence which 
indicates that the veteran was in need of psychiatric 
treatment during his period of service.  

The post-service records, including private reports and an 
August 1993 VA examination report, reflect diagnoses of 
bipolar disorder, personality disorder, and depression.  
Therefore, the evidence of record shows that the veteran 
currently suffers from mental disorders. 

Additionally, there is evidence that links the current 
finding of bipolar disorder to the veteran's service.  Of 
record is a January 1993 letter from Dr. Karen J. Hartwell, 
who had been treating the veteran since July 1992, and 
diagnosed a history of bipolar disorder.  In the letter, Dr. 
Hartwell recited the history of depressive episodes and other 
symptoms dating back to 1988 and 1989, which corresponds to 
the dates of psychiatric treatment recorded in the available 
service medical records.  Dr. Hartwell further noted that the 
veteran was seen by a psychiatrist while in service and given 
Desyrel, but at that time it was not known that the veteran 
was bipolar, and mentioned that the veteran had been 
experiencing symptoms prior to his enlistment into service.  

Based on the evidence currently of record, the Board finds 
that this claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the claim presented is plausible.  
Therefore, VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claims, which will be addressed below in the REMAND portion 
of this decision.


ORDER

The claim of entitlement to service connection for a mental 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). The United States Court of 
Veterans Appeals (Court) has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference to.  
Littke v. Derwinski 1 Vet. App. 90 (1990). 

The veteran essentially contends that he is entitled to 
service connection for a mental disorder which had its onset 
in military service.  At his personal hearing in December 
1996, the veteran testified that he started having a lot of 
emotional problems in 1988 and 1989, and that he had problems 
sleeping and, as a result, was having difficulty meeting his 
obligations to be at formation or work on time.  The veteran 
indicated that he was transferred to Womack Army Hospital in 
the spring of 1990, where he was hospitalized for one to two 
days and was administered the MMPI test.  The presiding Board 
member noted that the veteran had a medicine bottle 
reflecting that the veteran was prescribed Desyrel by Dr. 
Kahn at Womack Army Hospital in May 1990.  

In a July 1990 letter, the Department of the Air Force, in 
response to an RO request, indicated that they were unable to 
locate medical records pertaining to the veteran by final 
separation date.  However, it does not appear that an attempt 
was made to obtain medical records from Womack Army Hospital.  
The RO should contact the National Personnel Records Center 
(NPRC) for the purpose of obtaining all of the veteran's 
CLINICAL records from Womack Army Hospital, Fort Bragg, North 
Carolina.  

As noted above, there is a January 1993 private medical 
statement from Dr. Karen J. Hartwell indicating that the 
veteran had been under her care since July 1992.  However, 
the clinical records of treatment accorded to the veteran 
since July 1992 have not been associated with the claims 
folder.  

The Board also notes that during a VA examination in August 
1993, the veteran reported that he was seen by a private 
counselor beginning in 1991 and was hospitalized in a private 
facility in August 1992.  However, the claims folder does not 
contain any treatment records prior to 1997.  The RO should 
obtain all hospital and outpatient clinic records dated since 
service.  

Regarding that August 1993 examination, it was apparently 
conducted without the claims folder or any medical records 
made available to the examiner.  The examination report 
indicates that the veteran reported episodes of depression 
and other episodes of racing thoughts and disturbed sleep and 
poor appetite.  Following a mental status evaluation, the 
pertinent diagnoses were depressive disorder not otherwise 
specified, and bipolar disorder.  However, the examiner did 
not offer an opinion regarding the etiology of the veteran's 
psychiatric disability.  In this regard, it is noted that the 
duty to assist includes ordering a fresh examination if the 
record is insufficient.  See 38 C.F.R. § 4.2 (1998); Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  Moreover, the duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the 
Board is of the opinion that another examination is necessary 
to determine, to the extent possible, the relationship, if 
any, between the veteran's current psychiatric disorder and 
his military service.  

To ensure that all evidence potentially relevant to this 
claim is obtained and to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following actions:

1.  The RO should contact the NPRC and 
request copies of the veteran's service 
personnel records and any other records 
which give information concerning the 
veteran's service and discharge from 
service including any information about 
any disciplinary actions taken against 
the veteran while he was in the service.  

2.  The RO should take appropriate steps 
to obtain any CLINICAL records which may 
exist for the Womack Army Hospital, Fort 
Bragg, North Carolina, which relate to 
treatment of the veteran in 1990, and 
associate them with the claims folder.  
The development action taken should be 
noted in the file.  

3.  The RO should take appropriate steps 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
treated him for a mental disorder since 
his discharge from service.  The RO 
should obtain treatment records not 
already of record, including those of Dr. 
Hartwell.  Non-VA records should be 
obtained upon securing the necessary 
authorization.  All records obtained 
should be associated with the claims 
folder.  All records obtained should be 
associated with the claims folder.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
mental disorder(s) that may be present.  
All indicated testing should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review purposes prior to the examination, 
and the examiner should specifically 
state whether he/she had the opportunity 
to review the claims folder.  Following 
the examination and review of the claims 
folder, it is requested that the examiner 
express an opinion as to whether it is at 
least as likely as not that any current 
psychiatric condition was manifested in 
service.  The examination report and any 
opinion expressed should reflect a review 
of pertinent medical records in the 
claims folder.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
mental disorder.  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  The veteran and his 
representative should then be afforded 
the applicable time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals





 



